This cause was begun in the justice court of Logan county, and from a judgment in favor of defendants in error was appealed to the district court of Logan county, where a trial was had, and from a judgment in favor of the defendants in error an appeal was prosecuted to this court.
Plaintiff in error fails to set out in his brief the specifications of error complained of, separately set forth and numbered, as required by rule 25 (38 Okla. x, 95 Pac. viii). Plaintiff in error argues certain propositions of law in his brief, but no specifications of error as required by the foregoing rule are made, and this court has repeatedly held that, where such rule has not been complied with by plaintiff in error, the appeal will be dismissed. Eikler v. Badger,25 Okla. 853, 108 P. 359; Mahaney v. Union Inv. Co.,23 Okla. 533, 101 P. 1054; Arkansas Valley Nat. Bk. v. Clark,31 Okla. 413, 122 P. 135; Reynolds v. Phipps, 31 Okla. 788,123 P. 1125; Lawless v. Pitchford, 33 Okla. 633, 126 P. 782; Indian Land   Trust Co. et al. v. Widner, 35 Okla. 652, 130 P. 551; U.S. Fidelity   Guaranty Co. v. Overstreet, 38 Okla. 170,132 P. 480; Carver v. Kenyon, 40 Okla. 232, 135 P. 1050.
The appeal is dismissed.
By the Court: It is so ordered.